Citation Nr: 1045697	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-00 022	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability 
other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965, 
and from August 1965 to September 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision in which the RO in Atlanta, 
Georgia denied service connection for PTSD.  In October 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in November 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2006.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Columbia, South 
Carolina, which has certified the appeal to the Board.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  An April 2009 letter informed 
him that his hearing was scheduled for July 2009.  In 
correspondence received in June 2009, the Veteran asked that his 
hearing be rescheduled.  His motion to reschedule the hearing was 
granted in November 2009.  Subsequently, however, in 
correspondence received in February 2010, the Veteran cancelled 
his hearing request.

The Board notes that, while the Veteran previously was 
represented by Georgia Department of Veterans Services, in June 
2009, the Veteran granted a power-of-attorney in favor of The 
American Legion.  The Veteran's current representative has 
submitted written argument on his behalf.  The Board recognizes 
the change in representation.

While, as indicated above, the RO has only adjudicated the claim 
for service connection for PTSD, for reasons explained below, the 
Board has now characterized the appeal as encompassing the two 
matters set forth on the title page.

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

In light of the current record and recent United States Court of 
Appeals for Veterans Claims (Court) precedent, the Board finds 
that further RO action on the matters on appeal is warranted.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the Board erred in not considering the scope of a Veteran's 
claim for service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, psychiatric 
diagnoses of record and other information.

In this case, although the RO only adjudicated a claim for 
service connection for PTSD, the record reflects psychiatric 
diagnosis of record other than PTSD-specifically, depression and 
anxiety.  Thus, consistent with Clemons, the record raises the 
matter of the Veteran's entitlement to service connection for a 
psychiatric disability other than PTSD.  To avoid any prejudice 
to the Veteran, a remand for RO consideration of this matter, in 
the first instance, is warranted.  See Bernard v. Brown, 3 Vet. 
App. 384, 393 (1993).

The record reflects that there are outstanding VA medical records 
which may be pertinent to the claims on appeal.  In this regard, 
the evidence of record reflects that the Veteran has been treated 
for PTSD at the Vet Center in Savannah, Georgia since November 
2004.  While the claims file currently includes a letter from a 
readjustment counselor at the Vet Center, the clinical records of 
the Veteran's treatment at that facility have not been obtained.  
Additionally, the most recent records of treatment from the VA 
Medical Center (VAMC) in Columbia, South Carolina and the VAMC in 
Dublin, Georgia, are dated March 9, 2009 and June 13, 2008, 
respectively.
 
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA evaluation and/or treatment for the 
Veteran's psychiatric disabilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

As noted previously, the Veteran, in correspondence received in 
February 2010, cancelled his request for a hearing before a 
Veterans Law Judge at the RO.  However, in correspondence 
received at the RO July 2010 (and received at the Board in 
November 2010), he requested a hearing before a Decision Review 
Officer (DRO) at the RO.  Accordingly, on remand, he should be 
scheduled for a DRO hearing.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994).

The Board notes, however, that, on July 13, 2010, VA published a 
final rule that amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims such as the Veteran's, which were appealed before July 13, 
2010, but not yet decided by the Board.

The amendment indicates that if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and  
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the evidence currently of record does not indicate 
that the Veteran is a combat veteran.  According to service 
personnel records, he did not receive any awards or decorations 
which would indicate that he was involved in combat.  
Additionally, the U.S. Army and Joint Services Records Research 
Center (JSRRC) has indicated that, based on information the 
Veteran has thus far provided, JSRRC is unable to verify his 
report of a C-130 aircraft crash or any enemy attacks during the 
time frame he has described.

If, on remand, whether at the DRO hearing or otherwise, the 
Veteran provides additional information that might allow 
independent verification of verifiable stressors, any additional 
action necessary for independent verification of the reported 
verifiable stressors, to include follow-up action requested by 
the contacted entity, should be accomplished.

Further, the Board notes that the record includes VA records 
reflecting a diagnosis of PTSD resulting from the Veteran's 
experiences in Vietnam.  The Board points out, however, that an 
essential criterion for service connection for PTSD is a link 
between the Veteran's PTSD and the verified in-service stressor.  
See 38 C.F.R. § 3.304(f).  

Hence, in the event that the RO determines that the record 
establishes the existence of any reported stressor(s), including 
under the recently amended version of 38 C.F.R. 
§ 3.304(f), the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at an appropriate 
VA medical facility.

The Veteran is hereby advised that failure to report for a 
scheduled examination, without good cause, may result in denial 
of his claims for service connection for (as the original claim 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2010) (amending the relevant statute to clarify that VA may make 
a decision on a claim before the expiration of the one-year 
notice period).  The RO should specifically request that the 
Veteran provide authorization for it to obtain any outstanding 
private medical records, including those from D. Sudduth, M.D., 
who has reportedly treated the Veteran for "nerves," among 
other things.

The letter should also inform the Veteran of the information and 
evidence necessary to substantiate the claim for service 
connection for psychiatric disability other than PTSD, and should 
specify what evidence VA will provide and what evidence the 
Veteran is to provide.  The RO should also ensure that its notice 
to the Veteran meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards disability ratings and effective dates-
as appropriate. 

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Savannah 
Vet Center all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's psychiatric disabilities, 
dated from November 2004 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the Columbia 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's psychiatric disabilities, dated 
from March 9, 2009 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should obtain from the Dublin 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's psychiatric disabilities, dated 
from June 13, 2008 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

4.  The RO should furnish to the Veteran 
and his representative VCAA-compliant 
notice regarding the claim for service 
connection for psychiatric disability 
other than PTSD.  The RO should explain 
how to establish entitlement to service 
connection, as well as the evidence that 
will be obtained by VA and the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards disability 
ratings and effective dates, as 
appropriate.

The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should specifically 
request that the Veteran provide 
authorization for it to obtain any 
outstanding private medical records 
from physicians who have treated him 
for psychiatric disability, including 
D. Sudduth, M.D.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

5.  If the Veteran responds, the RO should 
obtain all identified outstanding records 
of psychiatric evaluation and/or treatment 
not currently of record, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  The RO should schedule the Veteran for 
a DRO hearing.  The Veteran and his 
representative should be notified of the 
date, time, and place of the hearing, and 
a transcript of the hearing, if conducted, 
should be associated with the claims file.

7.  If the expanded record contains 
additional information that might allow 
independent verification of verifiable 
stressors, the RO should undertake 
necessary action to attempt to 
independently verify the occurrence of the 
Veteran's alleged stressors, to 
particularly include contact with the 
JSRRC (and other appropriate source(s)).  
Any additional action necessary for 
independent verification of these 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by JSRRC.

8.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed established 
by the record, to include under the 
recently amended version of 38 C.F.R. 
§ 3.304(f).  This report is then to be 
added to the Veteran's claims file.  If 
the occurrence of no claimed in-service 
stressful experience(s) is/are 
established, then the RO should so state 
in its report, skip the development 
requested in paragraph 9, below, and 
proceed with paragraph 11.

9.  If, and only if, the occurrence of 
one or more in-service stressful 
experiences is established, the RO should 
arrange for the Veteran to undergo VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented psychiatric history and 
assertions.  All tests and studies, to 
include psychological testing, if deemed 
warranted, should be accomplished, and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only an 
established in-service stressful event may 
be considered for the purpose of 
determining whether exposure to such in-
service event has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner must identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the established 
stressor.

10.  If the Veteran fails to report to the 
examination (if one is scheduled), the RO 
must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the 
date and time of the appointment(s) sent 
to him by the pertinent VA medical 
facility.

11.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

12.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted (to 
include arranging for examination of the 
Veteran for purposes of obtaining an 
opinion as the etiology of psychiatric 
disorders other than PTSD, if 
appropriate), the RO should adjudicate the 
matters of service connection for PTSD, 
and for psychiatric disability other than 
PTSD, in light of all pertinent evidence 
and legal authority.

13.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

